       Case 2:20-cr-00626-DWL Document 46 Filed 05/21/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-20-00626-001-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Brannen Sage Mehaffey,
13                  Defendant.
14
15          On October 13, 2020, the grand jury returned an indictment charging Defendant
16   Brannen Sage Mehaffey (“Mehaffey”) with seven counts of money laundering and one
17   count of structuring financial transactions. (Doc. 3.) Later that month, Mehaffey was
18   arrested and had his initial appearance in the Western District of Texas. (Doc. 8.) After
19   the government withdrew its request for detention, the magistrate judge ordered that
20   Mehaffey could be released, with conditions, pending trial. (Id. at 5.) One of the conditions
21   in the release order is Mehaffey submit to drug testing “if required by the pretrial services
22   officer or supervising officer.” (Doc. 9 at 2.)
23          Now pending before the Court is a somewhat unusual motion by Mehaffey related
24   to his drug test results. (Doc. 44.) Mehaffey states that he “is involved in a family law
25   matter in Texas state court, which includes custody of [his] child,” and “would like access
26   to his drug tests which he has taken during the course of his supervision by Pretrial Services
27   in this case” so he may submit those test results as evidence in the child custody matter.
28   (Id. at 1.) Thus, Mehaffey “requests this Court instruct Pretrial Services to provide copies
       Case 2:20-cr-00626-DWL Document 46 Filed 05/21/21 Page 2 of 2



 1   of all of Mr. Mehaffey’s drug test results to Mr. Mehaffey.” (Id.)
 2          Although the Court commends Mehaffey for his performance to date while on
 3   pretrial release, his request is denied. Under 18 U.S.C. § 3153(c)(1), and subject to
 4   exceptions not applicable here, “information obtained in the course of performing pretrial
 5   services functions in relation to a particular accused shall be used only for the purposes of
 6   a bail determination and shall otherwise be confidential.” This language forecloses
 7   Mehaffey’s request, which is functionally a request to use “information obtained in the
 8   course of performing pretrial services functions” (i.e., drug test results) for a purpose
 9   unrelated to bail determination. See generally United States v. Santa, 769 F. App’x 450,
10   453 (9th Cir. 2019) (“[P]retrial-services information is confidential regardless of whether
11   the information is sought for use against the supervisee, as long as the information was
12   obtained in the course of performing pretrial services functions.”) (cleaned up).
13          Accordingly, IT IS ORDERED that Mehaffey’s motion for release of drug-testing
14   results (Doc. 44) is denied.
15          Dated this 20th day of May, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
